Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00330-CV

                                    Adam TOSTADO,
                   CHITONIO ENTERPRISES, LLC d/b/a A Tostado Corporation
                            d/b/a ATC Tax & Business Solutions,
                                        Appellants

                                                 v.

            A.J. PELLETIER ENTERPRISES, INC., d/b/a Creative Business Solutions,
                                     Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-22108
                         The Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 27, 2018

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs to be borne by the party that incurred them. See id. R. 42.1(d)

(absent agreement of parties, costs are taxed against appellant).

                                                  PER CURIAM